Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on all the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See newly cited Inbar.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morton et al. (US Pub. No. 2015/0330917 A1) in view of Inbar (US Pub. No. 2006/0284094 A1).
With regards to claims 1 and 15, Morton disclose a nuclear radiation monitoring apparatus (Figures 2, 3A – 3C, 18 and 19) comprising:
 communication circuitry configured to receive nuclear radiation data generated by a nuclear radiation detector [0106]  [0116] [0117] [ [0125] [0130], the nuclear radiation data being indicative of nuclear radiation emitted from each of a plurality of portions of an object and detected by the nuclear radiation detector[0076] [0077] [0130];
classification circuitry configured to classify the detected nuclear radiation using the nuclear radiation data [0068];
intensity determination circuitry configured to determine a value of an intensity parameter indicative of an intensity of the classified nuclear radiation for each portion of the object using the nuclear radiation data [0082] [0091];
visualisation data generation circuitry configured to generate visualisation data indicative of the classification of the classified nuclear radiation and, for each portion of the object, visualisation data indicative of the portion of the object and the determined intensity parameter value of the portion of the object [0091] [0094] [0096]; and display output circuitry configured to output the generated visualisation data for display [0145] [0181].
Morton further discloses the visualisation data comprises an image comprising a plurality of regions each associated with a respective portion of the object (Figures 3A – 3C) [0091] – [0097]; and a visual appearance of the region of the image associated with 
Mortan fails to expressly disclose wherein the image is generated by the visualization data generation circuitry separately from the nuclear radiation data; and wherein each of the plurality of regions of the image of the object associated with a respective portion of the object and having a visual appearance indicative of the classification of the nuclear radiation and the determined intensity parameter value of the portion of the object is located on the image of the object at a location corresponding to the location of the portion of the object.
Inbar teaches the visual associations and correspondences missing in Morton [0106] [0131] [0133] [0134] [0187] [0188] [0255] [0261]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Morton to include the teachings such as that taught by Inbar to improve the visual data and accuracy of the monitoring device.
With regards to claim 3, Morton disclose wherein the region of the image associated with each respective portion of the object is coloured according to a predetermined mapping between a plurality of predetermined classifications and a plurality of predetermined intensity parameter value ranges and a predetermined colour palette [0068] [0069] [0082] [0091] [0096] [0104] [0145] [0181] (Figures 3A – 3C).
With regards to claim 4, Morton disclose wherein the region of the image associated with each respective portion of the object comprises a plurality of sub-regions each associated with a respective sub-portion of the object; and a visual 
With regards to claim 5, Morton disclose wherein the sub-region of the image associated with each respective sub-portion of the object is coloured according to a predetermined mapping between a plurality of predetermined classifications and a plurality of predetermined intensity parameter value ranges and a predetermined colour palette [0068] [0069] [0082] [0091] [0096] [0104] [0145] [0181] (Figures 3A – 3C).
With regards to claim 6, Morton disclose wherein the nuclear radiation detector comprises a plurality of nuclear radiation detection portions each positioned differently with respect to the object; and the intensity parameter value associated with each sub-portion of the object is calculated based on an intensity parameter value of the nuclear radiation detected by each nuclear radiation detection portion for the portion of the object comprising that subportion of the object and a position of that sub-portion of the object relative to each nuclear radiation detection portion [0020] [0027] [0032] [0105] [0116] [0117].
With regards to claim 7, Morton disclose wherein the nuclear radiation data received from the nuclear radiation detector is indicative of nuclear radiation emitted separately [0125] from each of first and second sides of the object and detected by the 
With regards to claim 8, Morton disclose, wherein the intensity determination circuitry is configured to determine, as the intensity parameter value, a radiation count rate recorded by the nuclear radiation detector [0020] [0027] [0032] [0105] [0116] [0117].
With regards to claim 9, Morton disclose wherein the nuclear radiation detector comprises one or more neutron detectors and the nuclear radiation data comprises a neutron count rate recorded by the one or more neutron detectors; the classification circuitry is configured to determine, as the nuclear radiation classification, whether or not the detected nuclear radiation has been emitted by a neutron source based on the neutron count rate; and the intensity determination circuitry is configured to determine the neutron count rate as the intensity parameter value [0020] [0027] [0032] [0068] [0105] [0116] [0117].
With regards to claim 10, Morton disclose, wherein the nuclear radiation detector comprises one or more gamma-ray detectors and the nuclear radiation data comprises a gamma-ray spectrum recorded by the one or more gamma-ray detectors; the classification circuitry is configured to determine, as the nuclear radiation classification, a type of material from which the detected nuclear radiation was emitted based on one of more characteristic energies of the gamma-ray spectrum [0068]; and the intensity determination circuitry is configured to determine a gamma radiation count rate of the 
With regards to claim11, Morton disclose wherein the material from which the detected nuclear radiation was emitted is determined to be either a naturally occurring radiation material (NORM) or a non-naturally occurring radiation material (non-NORM) [0130].
With regards to claim 12, Morton disclose, wherein the object is a vehicle 210 or a transport container (Abstract) (Figures 2 and 15 - 18).
With regards to claim 13, Morton disclose a system comprising a nuclear radiation monitoring apparatus according to claim 1; a nuclear radiation detector configured to detect nuclear radiation emitted from each of a plurality of portions of an object and to provide nuclear radiation data indicative of the detected nuclear radiation to the communication circuitry of the nuclear radiation monitoring apparatus [0105] (Abstract) (Figure 23); and a display 24 apparatus configured to receive the generated visualisation data from the output circuitry of the nuclear radiation monitoring apparatus and to display the visualisation data [0068] [0091] [0171] (Abstract) (Figure 23).
With regards to claim 14, Morton disclose a radiation portal monitor comprising a system according to claim 13 [0077] - [0079] [0081] [0146].
With regards to claim 16, Morton disclose program for controlling a computer to perform a method according to claim 15 [0179] [0185].
With regards to claim 17, Morton disclose a recording medium storing a program according to claim 16 [0179] [0185].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884